Exhibit PLEDGE AGREEMENT This PLEDGE AGREEMENT (this “Agreement”), dated as of October 13, 2009, among FELCOR HOLDINGS TRUST, a Massachusetts business trust (the “LPAssignor”), FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited partnership (the “Partnership”), FELCOR CANADA HOLDING, L.P., a Delaware limited partnership, FELCOR/CSS HOTELS, L.L.C., a Delaware limited liability company, FELCOR TRS HOLDINGS, L.L.C., a Delaware limited liability company, FELCOR TRS BORROWER GP1, L.L.C., a Delaware limited liability company, FELCOR HOTEL ASSET COMPANY, L.L.C., a Delaware limited liability company (the “Subsidiary Assignors” and together with the LPAssignor and the Partnership each an “Assignor” and collectively, the “Assignors”), and FELCOR LODGING TRUST INCORPORATED, a Maryland corporation (“FelCor” and together with the Partnership, the “Companies”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its capacity as Collateral Agent for the Secured Parties (as defined below) (the “Assignee”). WHEREAS, the LPAssignor is the legal and beneficial owner of certain units of limited partner interests of the Partnership, as more particularly described on Exhibit A attached hereto (the “Issuer LP Units”); WHEREAS, the Partnership and the Assignors are the legal and beneficial owners of the ownership interests of those certain Subsidiaries (each a “Subsidiary” and collectively, the “Subsidiaries”) more particularly described on ExhibitB attached hereto (the “Subsidiary Ownership Interests”); WHEREAS, the Companies and certain other parties have entered into the Indenture dated as of October31, 2006 with respect to the Senior Secured Floating Rate Notes due 2011 (the “Floating Rate Notes”) (such agreement, as modified to date and as further amended, modified, or amended and restated, the “Floating Rate Indenture”); WHEREAS, FelCor Escrow
